DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 7-10, 14, 17-20, 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0183428 (DECLERCQ)  in view of Frank, Carrageenan Deep Dive – Kappa, Iota and Lambda, Propsector, April 2015, https://knowledge.ulprospector.com/2329/fbn-carrageenan-deep-dive-kappa-iota-lambda/ (FRANK).
Claim 1 recites an emulsion of an aqueous phase in a lipid phase, wherein the lipid phase comprises lipids in crystalline form and non-fatty cocoa and/or milk solids, and the aqueous phase comprises 30 to 95% of a sweetener composition based on the total weight of the aqueous composition and is dispersed throughout the lipid phase in the form of droplets, wherein the emulsion has a claimed hardness and the lipid phase comprises an in and the aqueous phase comprises a gelling agent. The emulsion comprises from 10 to 70wt% of aqueous phase, based on the total weight of the emulsion and from 30 to 90wt% of lipid phase, based on the total weight of the emulsion.
Claim 14 recites a similar emulsion but prepared by a process of steps (a), (b) and (c).  However, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
As to claims 1 and 14, DECLERQ teaches an emulsion [0010] of an aqueous phase in a lipid phase [0010], wherein the lipid phase comprises non-fatty cocoa and/or milk solids [0015], and the aqueous phase comprises 25 to 60% of a sweetener (i.e., overlapping claimed 30 to 95% of a sweetener composition) based on the total weight of the aqueous composition [0025] and is dispersed throughout the lipid phase in the form of droplets [0020]. The emulsion comprises up to 60% water (i.e., overlapping claimed 10 to 70wt% of aqueous phase) based on the total weight of the emulsion and from 40 to 90% of lipid phase (i.e., falling within claimed 30 to 90wt% of lipid phase) based on the total weight of the emulsion.
As to the crystalline formation, the chocolate products of the present invention comprise a water-in-oil emulsion characterized in that droplets of the aqueous phase, dispersed throughout a lipid phase, are encapsulated by substantially crystalline shells [0042].
	As to the hardness, it is taught in [0020] that for a hard or mouldable chocolate product, the skilled person will favor fats with a higher melting point, preferably fats that are solid at room temperature. Advantageously, the lipid composition will comprise lipids selected from the group consisting of: cocoa butter, cocoa butter alternatives (such as cocoa butter equivalents, cocoa butter substitutes or cocoa butter replacers), milk fat, anhydrous milk fat, and mixtures of two or more thereof. Cocoa butter alternatives may include, for instance, hydrogenated and non-hydrogenated vegetable fats such as palm or coconut oil, interesterified palm or coconut oil, or palm or coconut oil fractions. The lipid composition may also comprise modified cocoa butter (such as interesterified cocoa butter) and/or cocoa butter fractions. For instance, it may comprise fractionated cocoa butter stearins. According to one particular embodiment, it will comprise stearin fractions from interesterified cocoa butter, preferably from enzymatically interesterified cocoa butter.  Thus, it would have been obvious to vary the hardness based on varying the fat composition.  Moreover, as to the hardness, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
DECLERCQ does not teach the use of an ion.  
However, FRANK teaches that Kappa-carrageenan is used in dairy applications with success because it complexes with kappa-casein to form a pourable gel formation. This link allows particles like cocoa (EU) in chocolate or whey (EU) proteins in other dairy products to remain suspended. In ice cream (EU), the kappa form is used to stabilize air bubbles. In processed cheese (EU), it can be used to reduce the amount of natural cheese without changing manufacturability or finished product texture. FRANK also teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. 
Thus, it would have been obvious to include the ion in the claimed emulsion above, as FRANK teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. It would have been obvious to vary the amount of ion and carrageenan based on desired amount of gelling and FRANK’s teaching that the ions and carrageenan complex to form the gel.

Claim 3 recites that the aqueous phase is substantially non-liquid at -18°C. 
Claim 4 recites that the aqueous phase comprises is substantially crystalline at -18°C. 
In [0042], the shells, formed by crystallization of the lipid around the droplets, should be intact and stable (i.e. 100% solid at room temperature). As the product is crystalline at room temperature, it would have been obvious that the fat product would also be solid/crystalline at lower temperatures. 

Claim 5 recites that the aqueous phase comprises 0.5 to 10 wt% of the gelling agent based on the total weight of the gelling agent. 
DECLERCQ is silent as to using gelling agents. 
FRANK teaches that Kappa-carrageenan is used in dairy applications with success because it complexes with kappa-casein to form a pourable gel formation. This link allows particles like cocoa (EU) in chocolate or whey (EU) proteins in other dairy products to remain suspended. In ice cream (EU), the kappa form is used to stabilize air bubbles. In processed cheese (EU), it can be used to reduce the amount of natural cheese without changing manufacturability or finished product texture. FRANK also teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. 
Thus, it would have been obvious to include the ion in the claimed emulsion above, as FRANK teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. It would have been obvious to vary the amount of ion and carrageenan based on desired amount of gelling and FRANK’s teaching that the ions and carrageenan complex to form the gel.



Claim 8 recites the emulsion comprises additional ingredients. 
Claim 9 recites that the food product is an emulsion present as a coating and/or filling. 
Claim 10 recites that the food product is an ice cream product. 
As to claims 8-10, DECLERCQ teaches at [0042] that the product comprises chocolate chunks, flakes or drops for biscuits, cookies or cakes), or in chilled or frozen desserts (e.g. as coatings or as inclusions for ice-cream

Claim 17 recites that the sweetener composition comprises sucrose, fructose, glucose, honey, maple syrup, molasses, polyols, or a combination thereof.
Sucrose and Fructose are both taught at [0023] in DECLERCQ. 

Claim 18 recites that the gelling agent and ions, wherein the gelling agent is at a concentration of 0.5 wt% to 10 wt% based on the total weight of the aqueous phase, and the ions are at a concentration of 0.5 wt% to 20 wt% based on the total weight of the gelling agent. 
Claim 19 recites that the gelling agent is pectin, alginate, carrageenan, gelatin, casein, soy protein isolate, whey protein concentrate, whey protein isolate, albumin, or combinations thereof, and the ions are potassium or calcium.
DECLERQ does not teach the use of gelling agents. 
As to claims 18-19, FRANK teaches that carrageenan is used in variety of applications including dairy applications with success because it complexes with casein to form a pourable gel formation. This link allows particles like cocoa (EU) in chocolate or whey (EU) proteins in other dairy products to remain suspended. In ice cream (EU), the kappa form is used to stabilize air bubbles. FRANK also teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. 
Thus, it would have been obvious to include the ion in the claimed emulsion above, as FRANK teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. It would have been obvious to vary the amount of ion and carrageenan based on desired amount of gelling and FRANK’s teaching that the ions and carrageenan complex to form the gel.

Claim 20 recites that the non-fatty cocoa and/or milk solids are 20 to 35 wt % based on the total weight of the lipid phase, the aqueous phase and at least a portion of the lipid phase have been shear mixed at a rotational speed of at least 10,000 rpm, and the non-fatty cocoa and/or milk solids have been a shear mixed at a rotational speed of not higher than 3000 rpm.
In Table 1 beginning on page 4, it is shown that the amount of milk powder can vary from 0 to 28%. This overlaps the claimed amount of 20 to 35%. The variation depends on the type of chocolate being produced.    Thus, it would have been obvious to vary the amount of milk powder based on the type of chocolate being produced. 
At [0036], DECLERQ teaches the composition and mixed using a high shear mixer. Mixing will be continued until the aqueous phase is fully and homogeneously dispersed throughout the lipid phase. Thus, it would have been obvious to vary the speed and time based on the speed and time needed to obtain homogenization.  


Claim 22 recites that the gelling agent comprises a hydrocolloid gelling agent.
Claim 23 recites that the lipid phase comprises 0.5 to 20 wt% of an ion based on the weight of the hydrocolloid gelling agent.
As to claims 18-19, FRANK teaches that carrageenan is used in variety of applications including dairy applications with success because it complexes with casein to form a pourable gel formation. This link allows particles like cocoa (EU) in chocolate or whey (EU) proteins in other dairy products to remain suspended. In ice cream (EU), the kappa form is used to stabilize air bubbles. FRANK also teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. 
Thus, it would have been obvious to include the ion in the claimed emulsion above, as FRANK teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. It also would have been obvious to vary the amount of ion based on desired amount of gelling, as this also affects the strength of the gel. 
As to how the gelling agent is added, FRANK teaches that Carrageenan ingredients are known for being soluble in hot water to produce viscosity or gels. However, this quick solubility means it can be difficult to mix into formulas. When setting processing directions, first premix powdered carrageenans with dry ingredients/fillers like sugar or maltodextrins EU, or slurry the carrageenan with oil. Alternatively, it can be premixed with a sugar syrup or salt solution, which will increase the temperature needed for hydration. This allows for carrageenan to achieve a good mix before the product is heated to set. In this regard, it would have been obvious to one skilled in the art to either add the gelling agent to an oil phase or via a dry mix that is added to an aqueous phases based on processing requirements. 

Claim 24 recites that the aqueous phrase comprises a hydrocolloid gelling agent and the sweetener composition is selected from the group consisting of sucrose, fructose, glucose, honey, maple syrup, molasses, polyols, and a combination thereof.
As to gelling agent, FRANK teaches that carrageenan is used in variety of applications including dairy applications with success because it complexes with casein to form a pourable gel formation. This link allows particles like cocoa (EU) in chocolate or whey (EU) proteins in other dairy products to remain suspended. In ice cream (EU), the kappa form is used to stabilize air bubbles. FRANK also teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. 
Thus, it would have been obvious to include the ion in the claimed emulsion above, as FRANK teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. It also would have been obvious to vary the amount of ion based on desired amount of gelling, as this also affects the strength of the gel. 
As to the sweetener, sucrose and Fructose are both taught at [0023] in DECLERCQ. 


Claim 25 recites that the gelling agent is pectin, alginate, carrageenan, gelatin, casein, soy protein isolate, whey protein concentrate, whey protein isolate, albumin, or combinations thereof, and the ions are potassium or calcium. 
Claim 26 recites that the ion is added to the emulsion as part of the lipid phase.
Claim 27 recites that the ion is added to the emulsion as part of the aqueous phase.
As to claims 18-19, FRANK teaches that carrageenan is used in variety of applications including dairy applications with success because it complexes with casein to form a pourable gel formation. This link allows particles like cocoa (EU) in chocolate or whey (EU) proteins in other dairy products to remain suspended. In ice cream (EU), the kappa form is used to stabilize air bubbles. FRANK also teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. 
Thus, it would have been obvious to include the ion in the claimed emulsion above, as FRANK teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. It also would have been obvious to vary the amount of ion based on desired amount of gelling, as this also affects the strength of the gel. 
As to how the gelling agent is added, FRANK teaches that Carrageenan ingredients are known for being soluble in hot water to produce viscosity or gels. However, this quick solubility means it can be difficult to mix into formulas. When setting processing directions, first premix powdered carrageenans with dry ingredients/fillers like sugar or maltodextrins EU, or slurry the carrageenan with oil. Alternatively, it can be premixed with a sugar syrup or salt solution, which will increase the temperature needed for hydration. This allows for carrageenan to achieve a good mix before the product is heated to set. In this regard, it would have been obvious to one skilled in the art to either add the gelling agent to an oil phase or via a dry mix that is added to an aqueous phases based on processing requirements. 

Claims 28 and 29 recite that the content of the sweetener in the aqueous phase is 70 to 95%. 
DECLERQ teaches an emulsion [0010] of an aqueous phase in a lipid phase [0010], wherein the lipid phase comprises non-fatty cocoa and/or milk solids [0015], and the aqueous phase comprises 25 to 60% of a sweetener based on the total weight of the aqueous composition [0025] and is dispersed throughout the lipid phase in the form of droplets [0020]. The emulsion comprises up to 60% water based on the total weight of the emulsion and from 40 to 90% of lipid phase (i.e., falling within claimed 30 to 90wt% of lipid phase) based on the total weight of the emulsion.   However, it would have been obvious to vary the amount of sweetener based on desired taste. 



Claims 6, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DECLERQ, FRANK as applied to claims 1, 3-5, 7-10, 14, 17-20, 22-25  above, and further in view of WO2010149323 (HOLLANDER).
Claims 6, 15, and 21 recites that the interesterified lipid is an interesterified cocoa butter stearin.
HOLLANDER teaches that cocoa butter stearin fractions that have been esterified can be used to produce. It is thought that cocoa butter interesterification gives it a much wider melting profile thereby facilitating fractionation, especially dry fractionation (pg. 4, lines 25-40 and pg. 6, lines 28-30). As to the iodine value, iodine value is a measure of the degree of unsaturation, HOLANDER teaches that cocoa butter can be used based on the desired fraction and how that fraction contributes to the consistency of the product (pg. 5, lines 1-10).  In this regard, it would have been obvious to vary the iodine value of fat and cocoa butters based on desired attributes. 
Thus, it would have been obvious to provide such a fat in the emulsion of the references above obtain a wider melting profile.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 14, 17-29  have been considered but are not persuasive. 
The applicant argues that the Examiner has failed to establish a prima facie case of obviousness over the combination of De Clercq and Frank since the Examiner has not provided any articulated reason as to why one skilled in the art would be motivated to combine the teachings of De Clercq and Frank. In particular, it is argued that the Examiner does not identify that the combination of De Clercq and Frank teach or suggest adding a gelling agent and ions in an emulsion.
However, FRANK teaches that Kappa-carrageenan is used in dairy applications with success because it complexes with kappa-casein to form a pourable gel formation. This link allows particles like cocoa (EU) in chocolate or whey (EU) proteins in other dairy products to remain suspended. In ice cream (EU), the kappa form is used to stabilize air bubbles. In processed cheese (EU), it can be used to reduce the amount of natural cheese without changing manufacturability or finished product texture. FRANK also teaches that potassium or calcium can be added to enhance gelling (see kappa, lambda and iota section on pages 1 and 2) of carrageenan. These applications are directed to emulsions. For, example, Ice cream is an emulsion—a combination of two liquids that don't normally mix together. Instead, one of the liquids is dispersed throughout the other. In ice cream, liquid particles of fat—called fat globules—are spread throughout a mixture of water, sugar, and ice, along with air bubbles.  In that FRANK teaches that gelling agents stabilize such products, it would have been obvious to add them to DECLERQ.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799